DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Additional limitations which are not being interpreted under 35 USC 112(f) may be included here at the examiner’s discretion for clarity of the claim interpretation. Such claim limitations are:
i.	Claims 1-2 and 7, “heating unit”, which has not been interpreted under 35 USC 112(f) in view of the recited heating plate structure.
ii.	Claims 1, 4-5, 8, 14 and 16, “display device”, which has not been interpreted under 35 USC 112(f) in view of the structural modifier “display”.
iii.	Claims 1, 7 and 12-13, “disassembling unit”, which has not been interpreted under 35 USC 112(f) in view of the recited disassembling stick structure.
iv.	Claims 12-15, “stick support part” and “disassembly support part”, which have not been interpreted under 35 USC 112(f) because one of ordinary skill in the art would have understood a support part to indicate a broad class of support structures.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1-16 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 1, line 9, “include” should be --includes-- to correct the grammar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the newly amended phrase “a heating unit on which a display device comprising a display panel and a window disposed on the display panel;” does not make sense. This phrase is clearly incomplete and this it is unclear how the heating unit and display device are intended to be associated.
	Regarding claim 1, lines 8-9, it is unclear if the heating unit or the heating plate includes a plurality of heaters.
	Regarding claims 9-10, it is a little unclear if “the heaters” was intended to reference the previously recited “plurality of heaters”. The examiner suggests using --the plurality of heaters--.
	Regarding claim 11, it is unclear what range of surface energies falls within the claimed term “relatively low surface energy”. One having ordinary skill in the art would have no way to determine if any particular polymer falls within this range.
	Regarding claim 16, there is no antecedent basis for “the first direction axis”. It is also unclear if “the extension direction” is referring to the previously recited first direction. To the extent that this term is referencing an extension direction which does not correspond to the first direction, there is no prior recitation of such direction and thus this term lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 8376017).
	Regarding claim 1, Lee teaches an apparatus capable of separating a window, the apparatus comprising a heating unit capable of supporting a display device comprising a display panel and a window disposed on the display panel (Abstract; Figure 2B), and a disassembling unit disposed on at least one side of the heating unit and comprising a disassembling stick configured to be capable of separating an edge of the display panel from the window (Figure 3A; column 7, lines 13-15), wherein the heating unit includes a heating plate capable of being positioned adjacent to the display device, and includes a plurality of heaters that are spaced apart from each other (Figure 2B; column 2, lines 15-30 and 49-50; column 5, lines 13-21 and 33-40).
	Regarding claim 9, heaters arranged in a row satisfies the broadly claimed matrix configuration. See Lee (Figure 2B).
	Regarding claim 10, the halogen heaters of Lee satisfy the claimed cartridge heaters.
	Regarding claim 16, Figure 3A of Lee satisfies this configuration. It is noted that the claimed apparatus is not limited to particular details of recited material worked upon. See MPEP 2115. The claimed first and second directions correspond to length and width directions of the layers being separated in Figure 3A of Lee, and the blade 15 of Lee clearly has the claimed shape having a portion that gradually decreases in width in the extension direction which corresponds to a first length or width direction of the layers as seen in Figure 3A of Lee.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 9-10 and 16 above, and further in view of Park (US 2016/0377894).
	Regarding claim 2, Lee does not recite a heating controller. However, such is known to provide temperature control of a heater in a separating apparatus. See Park (paragraph 86; Figures 1, 3B and 4B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the apparatus of Lee because one of ordinary skill in the art would have been motivated to provide temperature control in a known suitable manner, as evidenced by Park.
	Regarding claim 3, this rather broad limitation is satisfied by having different heaters at peripheral and central portions because such heater are naturally capable of being heated to different temperatures. See Lee (Figure 2B). This limitation clearly does not require that the heating controller is configured in any particular manner.
	Regarding claims 4-5, as noted above, an apparatus is not limited to recited details of material worked upon. See MPEP 2115. None of these further limitations directed to the material worked upon distinguish the claimed apparatus structure over that of Lee in view of Park. As to the peripheral portion configured to have a higher temperature, this broadly claimed capability is satisfied for the reasons provided above with respect to claim 3. Naturally, the peripheral heaters are capable of being heated to higher temperatures than the central heaters as seen in Figure 2B of Lee. This limitation clearly does not require that the heating controller is configured in any particular manner.
	Regarding claim 7, Lee does not recite a support table. However it is clear from Park that a separating apparatus may include a support table for allowing desired positioning of heating and disassembling units (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this further limitation in the apparatus of Lee because one of ordinary skill in the art would have been motivated to suitably allow for desired positioning of the heating and disassembling units in a known manner, as evidenced by Park.
	Regarding claim 8, while not recited by Lee, this additional limitations is clearly suggested by Park for facilitating fixing and separating of a layer supported by a heating plate (Abstract; Figure 3B; paragraphs 39-40, 48 and 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this further limitation in the apparatus of Lee because one of ordinary skill in the art would have been motivated to facilitate fixing and separation of a layer supported by a heating plate in accordance with the teachings of Park.


Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Park as applied to claims 2-5 and 7-8 above, and further in view of Isomi (JP 2005-129318 A, referencing attached machine translation).
	Regarding claim 6, Lee teaches a blade separating stick, but does not recite the claimed curved portion. However, in a similar separating apparatus Isomi suggests a disassembling stick having a curved U-shaped portion (paragraph 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this additional limitation in the apparatus of Lee because one of ordinary skill in the art would have been motivated to use a known suitable disassembling stick structure to provide the desired separation, as evidenced by Isomi.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 9-10 and 16 above, and further in view of Isomi.
	Regarding claim 11, Lee teaches a metal blade disassembling stick, and does not teach one of the recited materials. In a similar separating apparatus, Isomi suggests coating a metal separating member with fluororesin or silicone resin to prevent adhesion thereto (paragraph 24). It is noted that well known anti-stick fluororesin or silicone resin coatings are polymeric materials having low surface energy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this additional limitation in the apparatus of Lee because one of ordinary skill in the art would have been motivated to prevent adhesion to the disassembling stick as suggested by the teachings of Isomi.
	Regarding claims 12-15, Lee does not provide details as to the support and movement of the disassembling stick. However, these limitations are clearly suggested by Isomi in a similar separating apparatus for suitably positioning and moving a plurality of disassembling sticks to achieve the desired separation of layers (Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these additional limitations in the apparatus of Lee because one of ordinary skill in the art would have been motivated to suitably position and move disassembling sticks to achieve the desired separation in a known manner, as evidenced by Isomi.

Response to Arguments
Applicant's arguments filed 06 January 2022 have been fully considered but they are not persuasive.
	The arguments are drawn to the new limitations added to amended claim 1. The new limitations have been addressed in the new grounds of rejection provided above, which were necessitated by the newly claimed limitations in amended claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745